Citation Nr: 0714755	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-41 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to PTSD.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a 
gastrointestinal disability, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD.  
The veteran subsequently initiated and perfected an appeal of 
this determination.  

This appeal also arises from a May 2005 rating decision which 
denied the veteran service connection for a sleep disorder, 
and determined no new and material evidence had been 
submitted to reopen his service connection claim for a 
gastrointestinal disability.  The veteran also subsequently 
initiated and perfected appeals of these determinations.  

The issue of whether new and material evidence has been 
submitted to reopen the veteran's service connection claim 
for a gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Competent evidence of a verifiable stressor event during 
military service has not been presented.  

3.  Competent evidence of the onset of a sleep disorder 
during military service, or as secondary to a service-
connected disability, has not been presented.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2006).  

2.  A sleep disorder was not incurred in or aggravated by the 
veteran's active service, or as secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of these claims, a letter 
dated in March 2004, as well as subsequent notices, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims on appeal.  The March 2004 letter and subsequent 
communications informed the claimant that additional 
information or evidence was needed to support the claims and 
asked the claimant to send the information or evidence to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


I. Service connection - Post-traumatic stress disorder

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection for PTSD requires medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her 
alleged stressor is combat-related, then his/her lay 
testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki, 6 Vet. App. at 
98.  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he/she did engage 
in combat, but that the alleged stressor is not combat 
related, then his/her lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If the veteran was not 
engaged in combat, he/she must introduce corroborative 
evidence of his/her claimed in-service stressors.  

As an initial matter, the Board finds that the record does 
not reflect that the veteran participated in combat during 
military service.  The veteran's service personnel records do 
not reflect, and he does not claim, to have participated in 
combat; rather, his claimed stressor involves an alleged 
sexual trauma, and thus requires some sort of corroborative 
evidence.  

Specifically, the veteran has alleged that he was raped by 
several men while walking outside a U.S. military base in 
Korea.  In support of his contentions, he has offered his own 
statements, as well as his personal diary and the written 
statement of his sister.  For the reasons to be discussed 
below, the Board does not find the veteran's corroborating 
evidence to be persuasive, and thus his stressor cannot be 
considered verified.  

According to the veteran's account, he was assaulted during 
military service in Korea in 1971-72.  He has claimed this 
assault occurred in June or the latter part of 1971.  Service 
personnel records confirm he was stationed in Korea from 
December 1970 to January 1972.  He has additionally stated 
that not only was he sexually penetrated against his will, he 
was forced to penetrate another person, resulting in the 
development of a venereal disease.  As proof, the veteran 
points to service medical records dated in June and July 1971 
confirming he sought treatment for possible gonorrhea on June 
22, 1971.  A venereal disease smear was taken, which was 
negative, according to a July 6, 1971, clinical notation.  He 
was seen again on July 16, 1971, for a urethral discharge 
and/or burning on urination.  His last sexual contact was 16 
days ago.  He was given antibiotics and told to return in two 
weeks.  

However, further review of the service medical records 
confirms the veteran first sought treatment for possible 
gonorrhea on April 10, 1971, well before he was allegedly 
raped.  Thereafter, he sought treatment for possible venereal 
disease and rash of the groin once more in April and twice in 
May 1971, all prior to the claimed rape in June 1971, or the 
latter half of that year.  Additionally, the service medical 
records make no mention of a sexual assault.  Thus, the Board 
does not find the mere fact that the veteran sought treatment 
for a venereal disease during service to be corroborative 
evidence of a sexual assault at that time.  

Next, the Board notes the veteran's account of this incident 
is inconsistent.  According to a May 2004 clinical notation, 
the veteran did not tell anyone about the attack.  However, 
in his June 2005 statement describing the incident, he claims 
to have reported it to a Korean police officer immediately 
after the incident.  The veteran has also stated on several 
occasions that his knee was cut by his assailants, but his 
service medical records are negative for any stab injuries or 
scars of either knee.  

The veteran's other statements also call into question his 
veracity.  For example, on a private psychiatric evaluation 
in January 2004, conducted in conjunction with a Social 
Security Disability claim, he denied any recreational drug 
use.  However, within his personal diary, he wrote he used 
marijuana and LSD following service.  He has also reported 
prior drug use in statements to VA, and during VA 
examinations.  Next, during the January 2004 evaluation, he 
stated his psychiatric problems began in 1991-92, when he was 
the victim of racial harassment at a VA medical center where 
he was employed.  He made no mention at that time of his 
prior history of sexual assault.  However, according to his 
March 2004 stressor statement, the veteran began feeling 
depressed and socially isolated immediately after he was 
raped.  Next, according to a May 2004 VA psychological 
consultation note, the veteran reported first receiving 
psychiatric treatment in 1973, shortly after service 
separation, at the Lincoln VA medical center.  However, 
records from that facility indicate he was not seen for 
psychiatric treatment until 1983, 10 years later.  The 
veteran had previously stated in April 2004, on VA 
psychiatric examination before a different psychiatrist, that 
he had not received psychiatric treatment until the mid-
1990's, following alleged harassment incurred as a VA 
employee.  The veteran has also stated on numerous occasions 
that he has had no history of legal trouble, but in his diary 
he stated he went to jail for 30 days for possession of 
marijuana.  Finally, in a January 2004 treatment summary, the 
veteran's private counselor noted the veteran "has a history 
of wanting to sue people over numerous issues."  The 
counselor suggested "an evaluation looking for 
malingering."  Review of the record indicates the veteran 
has left multiple jobs claiming racial and/or sexual 
harassment.  

For these reasons, the Board finds the veteran's statements, 
in and of themselves, to be insufficient evidence of an in-
service stressor.  By extension, his personal diary, the date 
of creation of which cannot be verified, also cannot be 
accepted as corroborating evidence.  The veteran's own 
unverified assertions, by merely being reduced to writing, do 
not become independent corroborative evidence.  

The veteran has also submitted an April 2006 statement from 
his sister, V.L.P.  Ms. P. stated that following the 
veteran's return from service, he "had many problems", 
including nightmares, dizziness, and social isolation.  Ms. 
P. later learned from her mother that the veteran was raped 
during service.  Ms. P. does not say when she learned of this 
event.  As such, this statement is not probative 
corroborating evidence of the alleged stressor, as Ms. P. 
admits she only learned of the incident some undisclosed time 
after it occurred, and from second-hand sources.  Thus, this 
statement is not sufficient to verify the veteran's 
stressors.  Therefore, after considering all evidence of 
record, the Board is unable to conclude the veteran has a 
verified or verifiable stressor.  In the absence of a 
verified or verifiable stressor event, service connection for 
PTSD must be denied.  38 C.F.R. § 3.304(f) (2006).  

The veteran has himself suggested he has PTSD as a result of 
stressful events experienced during military service; 
however, as a layperson, his statements regarding medical 
etiology, causation, and diagnosis are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against a grant 
of service connection for PTSD, as the veteran has not 
alleged any in-service stressor event which is or may be 
verified.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).   


II. Service connection - Sleep disorder

The veteran seeks service connection for a sleep disorder.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

In a subsequent claim, the veteran requested service 
connection for a sleep disorder as secondary to a service-
connected disability, PTSD.  Service connection may be 
awarded for any disability which is due to or the result of, 
or is otherwise aggravated by, a service-connected 
disability.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).  The veteran also perfected an appeal of 
that issue.  Since the veteran is essentially seeking the 
same benefit, service connection for a sleep disorder, albeit 
under different theories of entitlement, involving either 
direct or secondary service connection, his appeals will be 
consolidated into a single issue.  

The Board notes first that the veteran's service medical 
records are negative for any diagnosis of or treatment for a 
sleep disorder.  Additionally, the veteran did not report any 
sleep-related problems until June 1983, when he was admitted 
to a VA medical center for various psychiatric symptoms, 
including sleeplessness.  Atypical depression was suspected 
at that time.  No indication was given by the veteran of any 
prior history of a sleep disorder.  

While the veteran has received extensive medical treatment 
for various problems since service separation, including 
nightmares and difficulty sleeping, no competent medical 
expert has indicated he has a current sleep disorder which 
began during military service.  In the absence of any 
evidence that the veteran's sleep disorder results from a 
disease or injury sustained during military service, service 
connection for a sleep disorder, at least on a direct basis, 
must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2006).  

The veteran has himself suggested that he has a current sleep 
disorder which was initially incurred during military 
service; however, as a layperson, his statements regarding 
medical etiology, causation, and diagnosis are not competent 
evidence.  Espiritu, 2 Vet. App. 492 (1992).  

The veteran has also alleged that his sleep disorder is 
secondary to his PTSD, for which he seeks service connection.  
However, because service connection for PTSD has been denied 
within this decision, service connection secondary thereto 
may not be awarded for any disability.  Therefore, service 
connection on a secondary basis for a sleep disorder must 
also be denied as a matter of law.  See 38 C.F.R. § 3.310 
(2006); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
veteran has also not been granted service connection for any 
other disability.  

Overall, the preponderance of the evidence is against a grant 
of service connection for a sleep disorder, as the veteran 
has not submitted evidence that such a disability results 
from an in-service disease or injury, or as secondary to a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for PTSD is denied.   

Entitlement to service connection for a sleep disorder, to 
include as secondary to PTSD, is denied.  


REMAND

The veteran seeks to reopen his service connection claim for 
a gastrointestinal disability, to include gastroesophageal 
reflux disease and/or irritable bowel syndrome.  Among other 
contentions, the veteran has alleged that his 
gastrointestinal disability is secondary to PTSD, for which 
he seeks service connection.  Review of the record reveals 
that service connection for a gastrointestinal disability has 
previously been denied on several occasions, most recently in 
July 1994.  The veteran was notified of that decision the 
same month, and did not file a timely appeal.  Therefore, the 
July 1994 denial is final.  38 U.S.C.A. § 7105 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson [20 Vet. App. 1 (2006)].  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously denied claim, 
and must notify the claimant of the evidence and information 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, i.e., service connection.  The 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence which was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision(s) and respond with a notice letter which describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection which 
were found insufficient in the previous denial(s).  

In the present case, while the veteran has been afforded 
general notice of 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156, 
he has not been provided with specific notice of what, in the 
context of his claim, is required to reopen.  As such, REMAND 
is required to correct this procedural insufficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the claims file 
and send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) advising him of the 
type of evidence which would be new and 
material based on the reasons for the 
previous denials of benefits, and 
explaining his and VA's respective 
responsibilities in obtaining the 
supporting evidence as outlined by the 
Court in Kent v. Nicholson [20 Vet. App. 1 
(2006)].  

2.  The AMC must then readjudicate the 
veteran's application to reopen his 
service connection claim for new and 
material evidence in light of any 
additional evidence added to the file.  If 
the benefit sought on appeal is not 
granted, he and his representative must be 
provided a Supplemental Statement of the 
Case and given an opportunity to respond 
before the case is returned to the Board.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


